COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-460-CR
 
 
RICKY JOHN MARKS                                                            APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Ricky John Marks appeals from a
conviction for indecency with a childCexposure.  A jury convicted him of the offense and
assessed his punishment at ten years=
confinement in the Institutional Division of the Texas Department of Criminal
Justice; the trial court sentenced him accordingly.  Appellant=s court‑appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  Counsel=s brief
and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief. 
Although Appellant was given an opportunity to file a pro se brief, he
has not done so.
After an appellant=s
court-appointed counsel files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.[3]  Only then may we grant counsel=s motion
to withdraw.[4]
We have carefully reviewed counsel=s brief
and the record.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support the appeal.[5]  Accordingly, we grant counsel=s motion
to withdraw and affirm the trial court=s
judgment.
PER
CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 26, 2009




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no
pet.).


[4]See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351
(1988).


[5]See Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex. Crim. App.
2005).